Case 1:20-cv-04809-TCB Document 1-21 Filed 11/25/20 Page 1 of 5




                             Exh. 20
              Case 1:20-cv-04651-SDG
                   1:20-cv-04809-TCB Document 1-21
                                              6-11 Filed 11/25/20
                                                         11/17/20 Page 21 of 54




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


L. LIN WOOD,JR.,

              Plaintiff,                                          CIVIL ACTION FILE NO.
                                                                  l:20-cv-04651-SDG
V.



BRAD RAFFENSPERGER,in his official
capacity as Secretary of State of the State
of Georgia,REBECCA N.SULLIVAN,
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY,in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN,in his official capacity as
a Member of the Georgia State Election
Board, and ANH LE,in her official
capacity as a Member of the Georgia
State Election Board,

              Defendants.



           AFFIDAVIT OF DEBRA J. FISHER IN SUPPORT OF
     PLAINTIFF^S MOTION FOR TEMPORARY RESTRAINING ORDER


              I, Debra J. Fisher, declare under penalty of perjury that the following is true

and correct:




{00584029.)




                                           Ex. K to TRO Motion:
                                              Fisher Affidavit
              Case 1:20-cv-04651-SDG
                   1:20-cv-04809-TCB Document 1-21
                                              6-11 Filed 11/25/20
                                                         11/17/20 Page 32 of 54




   1. I am over the age of 18 years and competent to testify herein. I have personal

         knowledge ofthe matters stated herein.

   2. On November 16,2020 I witnessed the various issues on military and overseas

         ballots.


   3. All military and overseas ballots I reviewed were very clean. No bubbles were

         colored outside of the line. Not one ballot used an "x" or check mark. The

         ballots I observed were marked in black ink and were for Biden. Not one ballot

         had a selection crossed out to change the vote selection.

  4. I noticed that almost all ofthe ballots I reviewed were for Biden. Many batches

         went 100% for Biden.


   5. I also observed that the watermark on at least 3 ballots were solid gray instead

         of transparent, leading me to believe the ballot was counterfeit. I challenged

         this and the Elections Director said it was a legitimate ballot and was due to the

         use of different printers.

  6. Many ballots had markings for Biden only, and no markings on the rest of the

         ballot. This did not occur on any ofthe Trump ballots I observed.

   7. Ballots were rejected because people chose 2 or more candidates.I found it odd

         that none ofthis happened with the military ballots.




{00584029.}




                                        Ex. K to TRO Motion:
                                           Fisher Affidavit
              Case 1:20-cv-04651-SDG
                   1:20-cv-04809-TCB Document 1-21
                                              6-11 Filed 11/25/20
                                                         11/17/20 Page 43 of 54




   8. The military ballots did not have one specific precinct code on them. Instead,

         they had multiple precincts printed on it(a"combo"),I challenged this as when

         this is done, you do not know what precinct the voter is registered in.

   9. Based on my observations above and the fact that signatures on the ballots were

         not being verified, I believe the military ballots are highly suspicious offraud.

         I declare under penalty of perjury that the foregoing statements are true and

         correct.




                          [SIGNATURE AND OATH ON NEXT PAGE]




{00584029.}




                                        Ex. K to TRO Motion:
                                           Fisher Affidavit
              Case 1:20-cv-04651-SDG
                   1:20-cv-04809-TCB Document 1-21
                                              6-11 Filed 11/25/20
                                                         11/17/20 Page 54 of 54




                I declare under penalty of perjury that the foregoing statements are true and
        correct




                                                                 Debra J. Fishe
              STATE OF GEORGIA

              COUNTY OF COBB



               Debra J. Fisher appeared before me, a Notary Public in and for the above

     jurisdiction, this 17*^ day of November 2020, and after being duly sworn, made this

     Declaration, under oath.



                r^.'O              =



          [AffixIS^al]- - - - -
                                                     otary Public

         My Commission Expires




(005«4iSS.J

                                          Ex. K to TRO Motion:
                                             Fisher Affidavit
